NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                          JUL 19 2012

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

MARIA D. BUCIO ESCOBEDO,                         No. 08-73582

               Petitioner,                       Agency No. A095-175-863

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 17, 2012 **

Before:        SCHROEDER, THOMAS and SILVERMAN, Circuit Judges.

       Maria D. Bucio Escobedo, a native and citizen of Mexico, petitions pro se

for review of a Board of Immigration Appeals order dismissing her appeal from an

immigration judge’s denial of her application for cancellation of removal. We

have jurisdiction under 8 U.S.C. § 1252. We deny the petition for review.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Escobedo’s contention that the Board’s summary affirmance of the

immigration judge’s decision violated her due process rights is foreclosed by

Falcon Carriche v. Ashcroft, 350 F.3d 845, 849-52 (9th Cir. 2003).

      Substantial evidence supports the immigration judge’s determination that

Escobedo did not meet the continuous physical presence requirement, because her

testimony established that she left the United States for more than 90 days from

1998 to 1999, thereby interrupting the accrual of continuous physical presence in

the United States. See Gutierrez v. Mukasey, 521 F.3d 1114, 1117 (9th Cir. 2008)

(acknowledging that service of the notice to appear halts the accrual of continuous

physical presence). Because Escobedo’s inability to establish physical presence

was dispositive, any evidence supporting the other elements of cancellation would

not have changed the outcome of the proceedings.

      We deny Escobedo’s request for remand to the Board for the Office of the

Chief Counsel to consider prosecutorial discretion and administrative closure. We

express no opinion as to Escobedo’s entitlement to either form of relief.

      PETITION FOR REVIEW DENIED.




                                          2                                     08-73582